Citation Nr: 1008249	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
disability rating, effective November 7, 2005.

The Board notes that the Veteran requested a Travel Board 
hearing on his July 2008 substantive appeal; however, he 
failed to report for his scheduled December 2009 hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 7, 2005, to September 23, 2007, the 
Veteran's hearing loss was manifested by no worse than level 
III hearing in the right ear and level IV hearing in the left 
ear.

2.  From September 24, 2007, the Veteran's hearing loss is 
manifested by level VI hearing in the right ear and level 
VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for bilateral hearing loss, from November 7, 2005, to 
September 23, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(2009).

2.  The criteria for a 40 percent disability rating for 
bilateral hearing loss, from September 24, 2007, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants an increased 
disability rating for bilateral hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the Veteran's VA and private treatment records He has also 
been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.



Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  
To evaluate the degree of disability from defective hearing, 
the rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Id.  Pursuant to VA's 
rating schedule, the assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Other than exceptional cases, VA arrives at the 
proper designation of hearing loss in each ear by mechanical 
application of Table VI; Table VII is then applied to arrive 
at a rating based upon the respective Roman numeral 
designations for each ear.  Id.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a February 2007 rating decision and 
was assigned a noncompensable rating, effective November 7, 
2005.  

From November 7, 2005, to September 23, 2007

The Veteran underwent a private audiologic examination in 
April 2005, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
70
LEFT
20
40
70
80
85

The average pure tone threshold in the Veteran's right ear 
was 53 decibels. The average pure tone threshold in the 
Veteran's left ear was 69 decibels.  The Veteran received a 
score of 88 percent for the right ear and 80 percent for the 
left ear for word recognition.  Based on these results, the 
examiner diagnosed the Veteran with bilateral mild to 
moderately-severe sensorineural hearing loss. 

These results equate to an assignment of level II for the 
Veteran's right ear and level IV for his left ear, which 
merits a noncompensable using Table VII.  Table VIA is not 
available to the Veteran for either ear because his pure tone 
threshold is not 30 decibels or less at 1000 Hertz.

The Veteran underwent a second private audiologic examination 
in April 2006, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
75
LEFT
30
45
70
80
85

The average pure tone threshold in the Veteran's right ear 
was 61 decibels. The average pure tone threshold in the 
Veteran's left ear was 70 decibels.  The Veteran received a 
score of 84 percent for the right ear and 76 percent for the 
left ear for word recognition.  Based on these results, the 
examiner diagnosed the Veteran with bilateral mild to 
moderately-severe sensorineural hearing loss with normal 
tympanograms. 

These results equate to an assignment of level III for the 
Veteran's right ear and level IV for his left ear, which 
merits a 10 percent rating using Table VII.  Again, Table VIA 
is not available to the Veteran for either ear because his 
pure tone threshold is not 30 decibels or less at 1000 Hertz.

The Veteran underwent a VA audiologic examination in May 
2006, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
60
LEFT
30
45
65
80
80

The average pure tone threshold in the Veteran's right ear 
was 51 decibels. The average pure tone threshold in the 
Veteran's left ear was 68 decibels.  On the Maryland CNC 
test, the Veteran received a score of 92 percent for the 
right ear and 80 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss. 

These results equate to an assignment of level I for the 
Veteran's right ear and level IV for his left ear, which 
merits a noncompensable rating using Table VII.  Again, Table 
VIA is not available to the Veteran for either ear because 
his pure tone threshold is not 30 decibels or less at 1000 
Hertz.

The Veteran underwent a formal VA audiologic examination in 
January 2007, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
65
LEFT
35
40
60
80
80

The average pure tone threshold in the Veteran's right ear 
was 56 decibels. The average pure tone threshold in the 
Veteran's left ear was 65 decibels.  On the Maryland CNC 
test, the Veteran received a score of 92 percent for the 
right ear and 78 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss. 

These results equate to an assignment of level I for the 
Veteran's right ear and level IV for his left ear, which 
merits a noncompensable rating using Table VII.  Again, Table 
VIA is not available to the Veteran for either ear because 
his pure tone threshold is not 30 decibels or less at 1000 
Hertz.

Having carefully considered the medical evidence of record 
for the period between 
November 7, 2005, to September 23, 2007, the Board finds that 
the Veteran's bilateral hearing loss was manifested by no 
worse than level III hearing in the right ear and level IV 
hearing in the left ear.  In light of the foregoing findings, 
the Board finds that a 10 percent disability rating is 
warranted for the Veteran's bilateral hearing loss from 
November 7, 2005, to September 23, 2007, under the provisions 
of 38 C.F.R. § 4.85. 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

The Board has also considered whether a higher disability 
rating might be warranted during this stage based on 
exceptional patterns of hearing impairment. However, as noted 
above, at no time during this stage has the Veteran's 
bilateral hearing loss met the criteria of 38 C.F.R. § 4.86.  
As such, the Board finds that from November 7, 2005, to 
September 23, 2007, the Veteran was entitled to a 10 percent 
disability rating, but no more, for his bilateral hearing 
loss disability.

From September 23, 2007

The Veteran underwent a third private audiologic examination 
in September 2007, the results of which are as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
70
LEFT
25
45
70
75
80

The average pure tone threshold in the Veteran's right ear 
was 56 decibels. The average pure tone threshold in the 
Veteran's left ear was 68 decibels.  The Veteran received a 
score of 60 percent for the right ear and 56 percent for the 
left ear for word recognition.  Based on these results, the 
examiner diagnosed the Veteran with bilateral mild to 
moderately-severe sensorineural hearing loss. 

These results equate to an assignment of level VI for the 
Veteran's right ear and level VIII for his left ear, which 
merits a 40 percent rating using Table VII.  Again, Table VIA 
is not available to the Veteran for either ear because his 
pure tone threshold is not 30 decibels or less at 1000 Hertz.  
As such, the Board finds that the Veteran is entitled to a 40 
percent disability rating, but no more, for his bilateral 
hearing loss from September 24, 2007.

The Board notes that consideration has been given on the 
impact of the Veteran's bilateral hearing loss on his daily 
functioning and employability.  However, the competent 
medical evidence of record has not shown such additional 
impact of activities of daily living.  In this regard, Courts 
have noted that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency of an 
examination.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

The Veteran's bilateral hearing loss is not productive of 
marked interference with employment; has not required any, 
let alone, frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From November 7, 2005, to September 23, 2007, an initial 10 
percent disability rating for bilateral hearing loss is 
granted, subject to the regulations governing the award of 
monetary benefits.

From September 24, 2007, a 40 percent disability rating for 
bilateral hearing loss is granted, subject to the regulations 
governing the award of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


